PER CURIAM:
Demetric Gray Pearson appeals the district court’s order dismissing his civil action under 42 U.S.C. § 1983 (2000). We have reviewed the record and find no reversible error. Accordingly, we affirm on the reasoning of the district court. See Pearson v. Saar, No. CA-03-1705-RDB (D.Md. July 28, 2005). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.